DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 25 March 2020. As directed by the amendment: claims 1, 3, -9, 11, 13- 14, and 17-21 are presently amended; Claim 22 is presently cancelled and claims 2 ,10 ,12  and 15 are were previously cancelled. Thus, claims 1, 3-9, 11-14, and 19- 21 and 23-25 are now pending in this application (claims 16-18 were previously withdrawn from consideration).
This communication is a Final Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Note: Strikethrough indicates that the reference does not teach that limitation.]

Claims 1, 3, 4, 6, 7, 19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Application Publication 20150027319) in view of Hazir (Wipo Patent Application Publication WO2014/075923A1; equivalent U.S. Patent Application 2015/0312969) and Jersey (U.S. Patent Application 2002/0196705; in previously filed PTO-892)

Regarding claim 1, Wu discloses a cooking appliance (Fig. 1) comprising: a housing (101) having a cooking receptacle (110), the cooking receptacle including a planar bottom (flat bottom in receptacle 110) and a continuous sidewall that forms a chamber having an open top end; 
a heating element (124) positioned for provision of heat to the cooking receptacle; 
an appliance drive unit (Wu, element 105) configured to couple with the food manipulator proximate the planar bottom and configured to move the food manipulator with respect to the planar bottom of the cooking receptacle, wherein the appliance drive unit is configured to move the food manipulator with a non-contact (abstract, done with only magnetic force) drive between the appliance drive unit and the food manipulator; 
Wu does not specifically disclose at least one food manipulator releasably coupled to the planar bottom of the cooking receptacle, wherein the food manipulator includes an arm movably engaged along the planar bottom and configured to contact food;  
a sensor unit operably mounted on the cooking receptacle to provide a cooking parameter; and 
a control circuit configured to operate the heating element in one or more cooking modes, wherein: the controller is configured to receive the cooking parameter from the sensor unit; the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence; and the controller is configured to control motion of the food manipulator
However, regarding the electronics for instance, Hazer teaches a controller circuit (Hazir, elements 6, 15, etc. ),  a sensor unit (Hazer12) operably mounted on the cooking receptacle to provide a cooking parameter (¶0033, “detecting parameters such as temperature, level, etc.”); and a programmable controller (6) positioned within the (in element 5) and operatively associated with said control panel (13), said circuit configured to cause the heating element to operate in a plurality of cooking modes, receive a cooking parameter from the sensor unit and to allow a user to set a time and temperature of a cooking sequence and to control the motion of the FM (Hazir, ¶0025, “controlling and monitoring of the operating parameters such as the cooking temperature, cooking duration, mixing speed, etc., ¶0037 “By means of the user interface (13), the cooking temperature can be increased/decreased in accordance with the user preferences or with the cooking profiles recorded in the memory of the control unit (6), or can be automatically increased/decreased in accordance with the data received from the sensors (12).).  
The advantage of such control is to manipulate food in a mixer according to desirable parameters automatically as the operator would like.  Thus, it would have been obvious to one having ordinary skill in the art to automatically and better control a heating/mixing device to reach desirable parameter, as the operator desires.
Regarding the food manipulator being configured to be in contact with the food, it is noted that while there seems to be some separation of the food and the food manipulator in Wu, it does not mean that the food manipulator is not “configured to contact food”.  Wu just does not have its manipulator (106) “directly” contact food (Wu, ¶33), but certainly the manipulator of Wu is in some contact with the food in order to affect change in the food product.  It is noted, however, that Jersey teaches at least one food manipulator (Fig. 3, puck 118 with transmission 150 with rotating element 120) releasably coupled to the planar bottom of the cooking receptacle (claim 9, “the rotor is free from mechanical connection with the container and is removable”), wherein the food manipulator includes an arm movably engaged along the planar bottom (seen in fig. 1) and configured to contact food (¶0002, “mixing fluids and other matter, mixing material, cutting food, etc.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu with Jersey, to add the teachings of Jersey to the manipulator of Wu (Wu, element 106) in order to blend or otherwise mix food efficiently using a manipulator that may easily be removed and to affect change in the food product in a conventional way with expected results.
 

Regarding claim 3, Wu in view of Hazir and Jersey teach all the limitations of claim 1, as above, but does not further teach wherein the arm is configured to engage with the continuous side wall.  Wu teaches uniform temperatures explicitly and better precision temperature control (Wu, Abstract, better temperature homogeneity; ¶0002, precision temperature control).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with a further teaching of Wu in order to have uniform temperatures, in order to cause a uniform heating.   
Regarding claim 4, Wu in view of Hazir and Jersey teach all the limitations of claim 3, as above, but do not, in the combination so far, further teach a cooking device wherein the arm is ca first arm and the food manipulator includes a second arm configured to engage with the continuous sidewall. However, such a limitation is only intended use, and once one is able to control the temperature and the liquid, then one would be able to heat such a food.  Furthermore, Wu also teaches such heating (Abstract, sous vide and uniform temperature).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with this further teaching of Wu, in order to have uniform heating for desirable heating and cooking procedures.
Regarding claim 6, Wu in view of Hazir and Jersey teach all the limitations of claim 1, as above, and further teach a cooking appliance wherein the planar bottom includes a continuous planar bottom and the continuous sidewall extends about the continuous planar bottom (tank 110 with bottom and sidewalls, Figs. 1 and 6). 
Regarding claim 7, Wu in view of Hazir and Jersey teach all the limitations of claim 1, as above, and further teach a cooking appliance wherein the planar bottom is between the appliance drive unit and the food manipulator (Wu, planar bottom of 110 is between 105 and stirrer 106).   
Regarding claim 19, Wu in view of Hazir and Jersey teach all the limitations of claim 1, as above, but do not further disclose, in the current combination, a cooking appliance wherein the controller circuit is configured to link to a wireless device, and wherein the wireless device includes a temperature controller, a food manipulator motion controller circuit, and a timer controller circuit configured to execute a series of commands that execute a remotely directed cook sequence.  However, a further teaching of Hazir teaches wherein the controller circuit is configured to link to a wireless device, and wherein the wireless device includes a temperature controller, a food manipulator motion controller circuit, and a timer controller circuit configured to execute a series of commands that execute a remotely directed cook sequence. (Hazir, ¶0002, “wireless power transfer, there are communication means that provide communication with the induction heating cooktop such as RF, WIFI, infrared (IRDA), user interfaces that allow parameters such as temperature, motor speed, etc. to be monitored and adjusted, sensors that detect parameters such as temperature and a control unit that regulates the operation of all electronic components, all together giving "smart" features to the said appliances.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with a further teaching of Hazir, to add a wireless component, in order to be able to monitor and control parameters and/or cooking remotely for easy control even from a distance, to always know and be able to control the status of the cooking of your meal. .  

Regarding claim 23, Wu discloses a cooking appliance comprising: 
a housing having a cooking receptacle (inner tank 110), the cooking receptacle including a smooth bottom (fig. 1, bottom of tank 110) and a continuous sidewall that forms a chamber having an open top end (inner tank 110, seen with a sidewall and could have open top or cover 113; fig. 6, uncovered); 
a heating element (heater 124) positioned for provision of heat to the cooking receptacle; 
an appliance drive unit (Wu, element 105) coupled with the food manipulator proximate the smooth bottom and configured to move the food manipulator with respect (Wu, abstract, done with only magnetic force) between the appliance drive unit and the food manipulator; 
However, Wu does not disclose a sensor unit operably mounted on the cooking receptacle to provide a cooking parameter; and 
a control circuit configured to operate the heating element in one or more cooking modes, wherein: 
the controller is configured to receive the cooking parameter from the sensor unit; 
the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence; and 
the controller is configured to control motion of the food manipulator, and 
at least one food manipulator releasably coupled (fig. 6 shows everything is removable) with the smooth bottom of the cooking receptacle, wherein the food manipulator includes an arm movably engaged along the smooth bottom and configured to contact food; 

However, electronics are conventional, as, for instance, Hazer discloses 
a sensor unit (Hazir 12) operably mounted on the cooking receptacle to provide a cooking parameter (¶0033, “detecting parameters such as temperature, level, etc.”); and 
(Hazir, elements 6, 15, etc. ) configured to operate the heating element in one or more cooking modes, wherein: 
the controller is configured to receive the cooking parameter from the sensor unit (Hazir, ¶0025, “controlling and monitoring of the operating parameters such as the cooking temperature, cooking duration, mixing speed, etc.); 
the controller is programmable to allow a user to set one or more of a time or temperature of a cooking sequence (¶0037 “By means of the user interface (13), the cooking temperature can be increased/decreased in accordance with the user preferences or with the cooking profiles recorded in the memory of the control unit (6), or can be automatically increased/decreased in accordance with the data received from the sensors (12) ;¶68, “…provides the adjustment, monitoring and controlling of all parameters such as cooking temperature, cooking duration, the mixer motor (10)); and 
the controller is configured to control motion of the food manipulator (¶68, “…provides the adjustment, monitoring and controlling of all parameters such as cooking temperature, cooking duration, the mixer motor (10)).  
The advantage of such control is to manipulate food in a mixer according to desirable parameters automatically as the operator would like.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hu with Hazir, to automatically and better control a heating/mixing device to reach desirable parameter, as the operator desires.
106) “directly” contact food, (Wu ¶33), but certainly the manipulator of Wu is in some contact with the food in order to affect change in the food product.  It is noted, however, that Jersey teaches at least one food manipulator (Fig. 3, puck 118 with transmission 150 with rotating element 120) releasably coupled to the planar bottom of the cooking receptacle (claim 9, “the rotor is free from mechanical connection with the container and is removable”), wherein the food manipulator includes an arm movably engaged along the planar bottom (seen in fig. 1) and configured to contact food (¶0002, “mixing fluids and other matter, mixing material, cutting food, etc.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu with Jersey, to add the teachings of Jersey to the manipulator of Wu (Wu, element 106) in order to blend or otherwise mix food efficiently using a manipulator that may easily be removed and to affect change in the food product in a conventional way with expected results.


Regarding claim 24, Wu in view of Hazir and Jersey teaches all the limitations of claim 23, as above, and further teach a cooking appliance, wherein the cooking receptacle including the smooth bottom includes a cooking receptacle having a continuously smooth bottom (Wu, inner tank 10).  
(Wu, Fig. 1, recognized as flat).

Claims 8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Application Publication 20150027319) and Hazir and Jersey (U.S. Patent Application 2002/0196705) and further in view of Oghafua (U.S. Patent Application 2006/0263501).
Regarding claim 8, Wu in view of Hazir and Jersey teach all the limitations of claim 1, as above, but they do not further teach a cooking appliance comprising a vibration element positioned to agitate and detach the food contents from the interior surface of the cooking receptacle.  However, Oghafua does teach arms that agitate (¶0045, agitate) and detach the food contents from the interior surface of the cooking receptacle.  The advantage of this is to make sure food does not stick to the side and that the food becomes completely mixed in the container.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wu in view of Hazir, and Jersey to interchange out the arms, etc. in order to make sure food does not stick to the side and that the food gets completely mixed in the container.

Regarding claim 11, Wu in view of Hazir and Jersey teaches all the limitations of claim 1, as above, but does not further teach a cooking appliance wherein the arm is a first arm and the food manipulator includes a second arm vertically offset from the first arm.  However, Oghafua teaches the arm is a first arm and the food manipulator includes a second arm vertically offset from the first arm (Oghafua, Fig. 2, the two arms of the device 1 are vertically offset, side 7 and side 9).  The advantage of having such different and offset manipulator arms is so that the mixing of the contents remains continuous and that the food is constantly being moved by the food manipulator, as opposed to if the two sides were symmetrical,  where it is possible, with a thicker substance, the food might stay on the walls or in a certain place not accessible to the food manipulators and not be mixed in purpose (Oghafua, ¶0045, 0046 each has a different purpose in scraping food off the different parts of the container, one lower and one higher).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with Oghafua, to have the food manipulator arms be for different purposes and be offset vertically from each other, in order that the mixing remains continuous and that the food is constantly being moved by the food manipulator, as opposed to if the two sides were symmetrical,  where it is possible, with a thicker substance, the food might stay on the walls or in a certain place not accessible to the food manipulators and not be mixed in.
Regarding claim 13, Wu in view of Hazir and Jersey and Oghafua teach all the limitations of claim 11, as above, and  further teach an appliance comprising a first food manipulator configured to scrape an interior of the cooking receptacle (the right side of the paddle 20 with bar 9, configured to scrape, fig. 2) and the second arm is configured to agitate contents of the cooking receptacle (the left side of the paddle 20 with bar 7, fig. 2, ¶0045, to agitate; this is a description of the working of the stirrer as combined in the previously made combination) 

Claims 5, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Application Publication 20150027319) in view of Hazir (Wipo Patent Application Publication WO2014/075923A1) and Jersey and further in view of Oghafua (2006/0263501) and Benelli (U.S. Patent Application Publication 2006/ 0044935).
Regarding claim 5, Wu in view of Hazir and Jersey teach all the limitations of claim 1, as above, but do not further teach a cooking device further comprising a cooling elementRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 15/694,769Dkt: 4578.001US1Filing Date: September 2, 2017 Title: SELF COOKING KITCHEN APPLIANCEpositioned for removing heat from the cooking receptacle.  However, Oghafua and Benelli teach a cooling element positioned for removing heat from the cooking (Oghafua, ¶0014, 20 lines up from the bottom of column 2 on p. 2, “a fan to cool the container”, for instance and Benelli, ¶0060, a safety zone…at a temperature below 40 degrees Fahrenheit ).  The advantage of such a cooling device would be to reach desired temperatures quickly for cooling or other cooking procedures that require changes in temperatures or for storing but to keep food safe from bacteria (Benelli, id.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with the teachings of Oghafua and Benelli, to add the cooling element of Oghafua and to keep to the food safety guidelines of Benelli, in order to reach desired temperatures quickly for cooling or other cooking procedures that require changes in temperatures or for storing food at a safe temperature.  

Regarding claim 9, Wu in view of Hazir and Jersey and Oghafua, teach all the limitations of claim 8, as above, but do not further teach, in the current combination, a receptacle.  However, Oghafua and Benelli teach a cooling element positioned for removing heat from the cooking receptacle to reach a food safe temperature of the contents of the cooking receptacle (Oghafua, ¶0014, 20 lines up from the bottom of column 2 on p. 2, “a fan to cool the container”, for instance and Benelli, ¶0060, a safety zone…at a temperature below 40 degrees Fahrenheit).  The advantage of such a cooling device would be to reach desired temperatures quickly for cooling or other cooking procedures that require changes in temperatures or for storing but to keep food safe from bacteria (Benelli, id.).  Thus, it would  have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey and Oghafua with the further teachings of Oghafua, and Benelli, to add the cooling element of Oghafua and to keep to the food safety guidelines of Benelli, in order to reach desired temperatures quickly for cooling or other cooking procedures that require changes in temperatures or for storing food at a safe temperature.  


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu in view of Hazir (Wipo Patent Application Publication WO2014/075923A1) and Jersey (U.S. Patent Application 2002/0196705) further in view of Hoare (U.S. Patent Application Publication 2016/ 0296899) and Benelli (U.S. Patent Application Publication 2006/ 0044935).
Regarding claim 14, Wu in view of Hazir, and Jersey teach all the limitations of claim 1, as above, and but do not further wherein the arm includes a force sensor configured to detect a shear strength of contents of the cooking receptacle.  However, Hoare does detect the shear strength of the contents of the vessel (Hoare, ¶0167, measuring viscosity/resistance) as does Benelli (¶0067; [t]hese systems may include thermos-sensing mixing attachments for accurate temperature control and automatic speed control based on motor current draw or strain transducer in the mixing attachment, to adjust mixing/heating to content viscosity and compared to a preestablished model/recipe)).  The advantage to such measurement is that the device is able to automatically control the motor for the most efficient type of mixing/blending (Hoare, automatic completion detection module…determine changed in viscosity/resistance, ¶¶168,169, motor to slow with less viscosity). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir, and Jersey with Hoare and Benelli, to have the blades move and the viscosity of the food adjusted with the force detected in order to keep the content according to a preestablished mode or recipe (Benelli ¶0067) as the practitioner desires.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hazir (Wipo Patent Application Publication WO2014/075923A1) and Jersey, and further in view of Baraille (U.S. Patent Application Publication 2015/0190008) and Benelli (U.S. Patent Application Publication 2006/ 0044935).
Regarding claim 20, Wu in view of Hazir, and Jersey teaches all the limitations of claim 19, as above, but is silent regarding the cooking appliance wherein the wireless device further comprising a programming mode to 
Regarding the wireless device having a programming mode, Baraille teaches a wireless device and can be used with a “mobile” device (Baraille, ¶70, 16 lines into the paragraph; also, 6 lines from the bottom of the column and onto next column, “the GUI is of the interactive type, made possible by the telecommunications module…to display data and information that might help the user to use the pressure cooker optimally”; ¶0072, advantageously programmable).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with Baraille to have the controls be accessible with a wireless mobile device, in order to make the control of the device as easy as possible, making it accessible and controllable anywhere for user accessibility and usability
Further, while Wu in view of Hazir, Jersey and  Baraille do not teach within the range specifically,  Benelli teaches maintaining a temperature within this temperature range (Benelli, ¶0060, above 140° or below 40°; this is an anticipation of the range, see MPEP 2132.01a).  It would have been obvious to include this teaching of Benelli, in order to cook or defrost food and/or maintain a temperature for heating or storing the food at a safe temperature (Benelli, ¶0060).

 
s 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hazir and Jersey and further in view of Baraille (U.S. Patent Application Publication 2015/0190008).
Regarding claim 21 ,Wu in view of Hazir, and Jersey teaches  all the limitations of claim 19, as above, but does not further teach the cooking appliance wherein the wireless device further comprising a mobile device that further comprises a series of instructions that controls a cooking parameter in the cooking appliance and receives a status from the sensor unit. Hazir already teaches, however, that the device can be “wireless” and have “smart” features (¶0002; wireless power transfer and …a control unit that regulates operation of all electronic components, all together giving “smart features to the said appliance).  However, Baraille teaches that such a wireless device can be used with a “mobile” device (Baraille, ¶70, 16 lines into the paragraph; also, 6 lines from the bottom of the column and onto next column, “the GUI is of the interactive type, made possible by the telecommunications module…to display data and information that might help the user to use the pressure cooker optimally”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wu in view of Hazir and Jersey with Baraille to have the controls be accessible with a wireless mobile device, in order to make the control of the device as easy as possible, making it accessible and controllable anywhere for user accessibility and usability.  



Response to Arguments


Applicant's arguments filed 25 March 2020 have been fully considered but they are not persuasive.   
It is noted, first of all, that applicant does not directly address the combination of Wu in view of Hazir, but only addresses the combination where Hazir is used as the primary reference.  It is noted that with the amended limitations, particularly the flat bottom, Hazir, which previously worked as a base reference, does not as well.  However, Wu, under which the claims were rejected in the alternative in the previous Office Action, does have the flat bottom and does work still as the primary reference.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, it was not noticed earlier, but having the manipulator “in contact” with the food was an amended element in the currently amended claims and could thus be addressed accordingly.


No further arguments are made that relate to this combination of references.

Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715